DETAILED ACTION

This office action is in response to Applicant’s submission filed on 20 November 2018.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claims 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception

Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims)  With regards to claim 1, 7 / 17, the claim recites a system / method, which falls into one of the statutory categories.
2A – Prong 1: Claim 1, 7 / 17, in part, recites 
 “…. monitor a data stream having a data pattern by comparing the data pattern to a trained data pattern; identify a change in the data pattern of the data stream; assess a fidelity of the data stream based on the change in the data pattern; determine an adaptation rate of the artificial intelligence learning engine to the data stream based on the fidelity of the data stream; and in response to the fidelity of the data stream and the adaptation rate of the artificial intelligence learning engine, reconfigure the artificial intelligence learning engine by modifying at least one of a response state or an architectural configuration of the artificial intelligence learning engine” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  That is, other than reciting a processor for executing programs stored in memory, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “updating”, “iterating”, in the limitation citied above could be performed by a human mind to analyze and manipulate network data models, with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1, 7 / 17 recites the additional elements of generic computer elements (like computing device, processing device), which are recited at a 
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors does not add anything significant to the abstract idea. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is not patent eligible.
 (Dependent claims) 
Claims 2-6 / 8-16 / 18-20 are dependent on claim 1 / 7 / 17 and include all the limitations of claim 1 / 7 / 17. Therefore, claims 2-6 / 8-16 / 18-20 recite the same abstract ideas. 
With regards to claim 2-6 / 8-16 / 18-20, the claim recites further limitation on data analysis for model manipulation, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims are not patent eligible.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, et al., “Structure Level Adaptation for Artificial Neural Networks”, Springer Science+Business Media, LLC, 1991 [hereafter Lee] in view of Zhang et al., “On Momentum and Learning Rate of the Generalized ADLINE Neural Network for Time Varying System Identification”, International Symposium on Neural Networks – ISNN2009, pp.1002-1013 [hereafter Zhang] and  Andoni, et. al., US-PGPUB NO.2019/0130277A1 [hereafter Andoni].

With regards to claim 1, Lee teaches 
“An artificial intelligence system for reconfiguring system architecture responsive to a system state …. to: 
monitor a data stream having a data pattern by comparing the data pattern to a trained data pattern; identify a change in the data pattern of the data stream; assess a fidelity of the data stream based on the change in the data pattern (Lee, p.108, shows distortion monitoring, e.g., Eq.(4.14) teaches evaluating distortion in data stream.

    PNG
    media_image1.png
    61
    665
    media_image1.png
    Greyscale

) ….; and 
in response to the fidelity of the data stream and the adaptation rate of the artificial intelligence learning engine, reconfigure the artificial intelligence learning engine by modifying at least one of a response state or an architectural configuration of the artificial intelligence learning engine (Lee, p.107, 4.5.1 ‘Neuron Generation Process’, FIG.4.5 shows reconfiguring the neural network by generating additional neurons

    PNG
    media_image2.png
    531
    724
    media_image2.png
    Greyscale

).”
Lee does not explicitly detail “determine an adaptation rate of the artificial intelligence learning engine to the data stream based on the fidelity of the data stream”.
However Zhang teaches “determine an adaptation rate of the artificial intelligence learning engine to the data stream based on the fidelity of the data stream (Zhang, p.1008, 3.Optimizing Momentum Term and Learning Rate,

    PNG
    media_image3.png
    175
    687
    media_image3.png
    Greyscale

)”.
 before him or her, to modify the neural network structure adaptation process & system of Lee to include learning rate adaptation as shown in Zhang.   
The motivation for doing so would have been for real time adaptive control (Zhang, Abstract). 

The combined teaching described above will be referred as Lee + Zhang hereafter.

Lee + Zhang does not explicitly detail “the system comprising: a controller configured for modifying an artificial intelligence learning engine, the controller comprising at least one memory device with computer-readable program code stored thereon, at least one communication device connected to a network, and at least one processing device, wherein the at least one processing device is configured to execute the computer-readable program code”.
However Adoni teaches “the system comprising: a controller configured for modifying an artificial intelligence learning engine, the controller comprising at least one memory device with computer-readable program code stored thereon, at least one communication device connected to a network, and at least one processing device, wherein the at least one processing device is configured to execute the computer-readable program code (Adoni, 

    PNG
    media_image4.png
    423
    448
    media_image4.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lee + Zhang and Zhang before him or her, to modify the neural network structure adaptation process of Lee + Zhang to include hardware implementation as shown in Adoni.   
The motivation for doing so would have been for executing method to determine the output (Adoni, Abstract). 

Claims 7, 17 are substantially similar to claim 1. The arguments as given above for claim 1 is applied, mutatis mutandis, to claims 7, 17, therefore the rejection of claims 8 are applied accordingly.

With regards to claim 8, Lee in view of Zhang and Adoni teaches 
“The system of claim 7, wherein reconfiguring the architectural configuration of the artificial intelligence learning engine comprises modifying a neural network architecture comprising modifying a number of neurons participating in a neural network, modifying a weight of a neuron participating in a neural network, modifying a weight of an edge within a neural network, modifying a macroinstruction, or modifying an activation function (Lee, p.107, 4.5.1 ‘Neuron Generation Process’, FIG.4.5 shows modifying the number of neurons in the network, and p.101, 4.4 Parameter Level Adaptation shows modifying the weight of each neurons in the network.

    PNG
    media_image5.png
    297
    693
    media_image5.png
    Greyscale

).”

With regards to claim 9, Lee in view of Zhang and Adoni teaches 
“The system of claim 8, wherein the number of neurons participating in the artificial intelligence learning engine are modified incrementally from a first total number of neurons to a second total number of neurons as the artificial intelligence learning engine learns from the data stream over a period of time Neuron Generation Process’, FIG.4.5 shows adaptively modifying the number of neurons in the network

    PNG
    media_image2.png
    531
    724
    media_image2.png
    Greyscale

).”

With regards to claim 11, Lee in view of Zhang and Adoni teaches 
“The system of claim 8, wherein the weight of the neuron or the edge within the artificial intelligence learning engine is continually modified during an iterative reconfiguration process, wherein the weight is continually modified based on at least one of the response state and the data stream (Lee, p.101, 4.4 Parameter Level Adaptation shows modifying the weight of each neurons in the network.

    PNG
    media_image5.png
    297
    693
    media_image5.png
    Greyscale

).”

With regards to claim 12, Lee in view of Zhang and Adoni teaches 
“The system of claim 7”
Lee + Zhang does not explicitly detail “wherein the at least one processing device is further configured to form or disband an ensemble of the artificial intelligence learning engine and one or more additional neural networks based on at least one of the response state and the data stream”.
However Adoni teaches “wherein the at least one processing device is further configured to form or disband an ensemble of the artificial intelligence learning engine and one or more additional neural networks based on at least one of the response state and the data stream (Adoni, FIG.1, FIG.9A show forming ensemble of neural networks.


    PNG
    media_image6.png
    718
    494
    media_image6.png
    Greyscale


)”.
 before him or her, to modify the neural network structure adaptation process of Lee + Zhang to include ensemble of neural networks as shown in Adoni.   
The motivation for doing so would have been for executing method to determine the output (Adoni, Abstract). 

With regards to claim 13, Lee in view of Zhang and Adoni teaches 
“The system of claim 7, wherein reconfiguring the architectural configuration of the artificial intelligence learning engine further comprises modifying a depth of the artificial intelligence learning engine, wherein the at least one processing device is further configured to modify a number of layers within the artificial intelligence learning engine (Lee, FIG.3.3, p.74, 3.5 ‘Implementation’,

    PNG
    media_image7.png
    179
    658
    media_image7.png
    Greyscale

).”

With regards to claim 14, Lee in view of Zhang and Adoni teaches 
“The system of claim 13, wherein modifying the number of layers within the artificial intelligence learning engine further comprises modifying at least one of an input layer, an output layer, and a hidden layer of the artificial intelligence learning engine (Lee, FIG.3.3, 

    PNG
    media_image8.png
    834
    540
    media_image8.png
    Greyscale



    PNG
    media_image7.png
    179
    658
    media_image7.png
    Greyscale

).”

With regards to claim 15, Lee in view of Zhang and Adoni teaches 
“The system of claim 7, wherein reconfiguring the architectural configuration of the artificial intelligence learning engine improves energy efficiency of computing hardware associated with the artificial intelligence learning engine (Lee, FIG.3.4 shows the process to adjust neural network structure to reduce unnecessary number of neurons, with the effect to reduce computing resource and energy.

    PNG
    media_image9.png
    682
    570
    media_image9.png
    Greyscale

)

With regards to claim 16, Lee in view of Zhang and Adoni teaches 
“The system of claim 7, wherein the at least one processing device is further configured for: determining a new response state of the artificial intelligence learning engine; and in response to determining the new response state, reconfiguring the architectural configuration of the artificial intelligence learning engine (Lee, p.70, 3.4 ‘Structure Level Adaptation’, and p.104, 4.5 ‘Structure Level Adaptation’ show examples of adaptively reconfiguring the structure of the neural network)”.

Claims 2-6, 18-20 are substantially similar to claims 1, 8-9, 11-17. The arguments as given above for claims 1, 8-9, 11-17 are applied, mutatis mutandis, to claims 2-6,18-20, therefore the rejection of claims 1, 8-9, 11-17 are applied accordingly.

The combined teaching described above will be referred as Lee + Zhang + Adoni hereafter.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, et al., “Structure Level Adaptation for Artificial Neural Networks”, Springer Science+Business Media, LLC, 1991 [hereafter Lee] in view of Zhang et al., “On Momentum and Learning Rate of the Generalized ADLINE Neural Network for Time Varying System Identification”, International Symposium on Neural Networks – ISNN2009, pp.1002-1013 [hereafter Zhang], Andoni, et. al., US-PGPUB NO.2019/0130277A1 [hereafter Andoni] and KUROKAWA et al., US-PGPUB NO.2017/0118479A1 [hereafter KUROKAWA].

With regards to claim 10, Lee + Zhang + Adoni teaches 
“The system of claim 8”
wherein the number of neurons participating in the artificial intelligence learning engine are modified based on a number of inputs received by the artificial intelligence learning engine”.
However KUROKAWA teaches “wherein the number of neurons participating in the artificial intelligence learning engine are modified based on a number of inputs received by the artificial intelligence learning engine (KUROKAWA, FIG.1, [0106], ‘the number of input neuron circuits IN to which learning data is input is determined in according with the number of bits of the learning data’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lee + Zhang + Adoni and KUROKAWA before him or her, to modify the neural network structure adaptation process of Lee + Zhang + Adoni to include determining the number of neurons based on inputs received as shown in KUROKAWA.   
The motivation for doing so would have been for reducing chip area and power consumption (KUROKAWA, Abstract). 


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126